Citation Nr: 1000410	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as a stomach disorder, to 
include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to 
include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent 
for PTSD.

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Although the issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus was noted on the Veteran's 
VA Form 8, the Board notes that on his VA Form 9, substantive 
appeal, the Veteran specifically excluded this issue.  
Additionally, in its October 2009 informal hearing 
presentation, the Veteran's representative noted that the 
Veteran was not appealing the issue of an increased rating 
for tinnitus.  As such, this issue is not currently before 
the Board.

The issues of entitlement to service connection for GERD and 
headaches, as well as entitlement to an initial rating in 
excess of 50 percent for PTSD, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has, at worst, Level I acuity in the right ear, 
and Level I in the left ear.






CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.383, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

As to the Veteran's claim for a compensable disability rating 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A 
letter dated in May 2003, prior to the initial adjudication 
of his claim, informed the Veteran of the information 
necessary to substantiate his claim.  He was also informed of 
the evidence VA would seek on his behalf and the evidence he 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The issue of a higher initial disability rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).  This initial letter did 
not inform him of the information necessary to establish an 
effective date or disability rating.  However, an additional 
notice letter, issued in March 2006, informed the Veteran of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the Veteran's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

Regarding the Veteran's claim for a higher rating for his 
hearing loss, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  In this case, the Veteran was afforded a 
VA examination in October 2008.  To that end, when VA 
undertakes to provide a VA examination, it must ensure that 
the examination is adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  
During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. 
App. at 455.  

In this case, the October 2008 VA examination report does not 
note any particular complaints the Veteran had as to the 
effect of his hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that even 
if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Further, there is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's hearing loss 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
The Veteran's representative requested a remand because the 
examination is inadequate, noting that the October 2008 
examiner did not have access to the Veteran's claims file 
(see Brief, October 2009, p. 2).  However, the Board notes 
that this is an increased rating claim, and hearing loss is 
measured via mechanical application of pertinent rating 
criteria based upon audiological results.  Therefore, access 
to the Veteran's record was not necessary for a comprehensive 
audiological examination.  Further, the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.   For these reasons, an 
additional VA examination is not necessary in this case in 
order to adjudicate the Veteran's claim for an increased 
evaluation for hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration in 
this case; however, the evidence of record does not establish 
distinct time periods where the Veteran's service-connected 
disability resulted in symptoms that would warrant different 
ratings over the appellate period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

With respect to the Veteran's service-connected sensorineural 
hearing loss, the Rating Schedule provides a table for rating 
purposes to determine a Roman numeral designation (I through 
XI) for hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 
4; see also 38 C.F.R. § 4.85, Table VI (2009).  Table VII is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  See 38 C.F.R. § 4.85, Table VII (2009).  The horizontal 
row represents the ear having the poorer hearing, and the 
vertical column represents the ear having the better hearing.  
See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. 
§ 4.86 provide for two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the 
fact that the speech discrimination test may not reflect the 
severity of impairment of communicative functioning which 
these veterans' experience.  Under 38 C.F.R. § 4.86(a), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(b) (2009).  However, based on 
the audiometric findings described below, neither of these 
provisions applies to the Veteran's situation. 

The Veteran was afforded a VA examination for compensation 
purposes in July 2003.  Following an audiological evaluation, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
45
65
65
LEFT
50
55
60
60

The puretone threshold average was 52.5 in the Veteran's 
right ear, and 56.25 in the left.  Speech audiometry revealed 
speech recognition ability of 96 bilaterally.

The Veteran was afforded an additional VA examination in 
October 2008.  Following an audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
60
70
LEFT
40
45
55
65

The puretone threshold average was 56.25 in the Veteran's 
right ear, and 51.25 in the left.  Speech audiometry revealed 
speech recognition ability of 100 percent bilaterally.

Under the applicable schedular criteria and with application 
of 38 C.F.R. § 4.86(a), the findings above represent Level I 
in the right ear hearing under Table VI, and Level I in the 
left, at worst.  When combined on Table VII, the Level I 
designation of the left ear and the Level I designation of 
the right ear result in a non-compensable (zero percent) 
disability rating.  Therefore, these findings warrant a non-
compensable rating for bilateral hearing loss.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2009).  

It is important to note that the results of the above 
audiometric testing do not signify the absence of a 
significant disability associated with the Veteran's hearing 
loss.  However, the degree to which this disability affects 
the average impairment of earnings, according to the Rating 
Schedule, results in a noncompensable disability rating.  See 
Id.; 38 U.S.C.A. § 1155 (2009).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  As such, a 
compensable evaluation for the Veteran's service-connected 
hearing loss is not warranted.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for hearing loss, 
but the Veteran simply does not meet those criteria.  

Further, none of the evidence reflects that the Veteran's 
hearing loss affects his daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for this disability.  In 
determining whether higher ratings are warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2002); 
Gilbert supra.  In this case, the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss.  Accordingly, the Veteran's claim must be 
denied.

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in evaluating 
the current level of disability for the Veteran's PTSD, as 
well as to obtain opinions as to whether the Veteran's 
currently-diagnosed headache and stomach disorders are either 
related to his period of active service or were caused or 
permanently aggravated by his service-connected PTSD.

Regarding the Veteran's increased rating claim, the Veteran 
was last afforded a VA examination in connection with his 
service-connected disability in July 2003.  According to the 
Veteran's representative, his PTSD symptoms have worsened 
since that time.  See Brief, October 2009, p. 3.  Further, 
the Veteran has reported on more than one occasion that he 
has had suicidal tendencies, and he was worried about hurting 
others.  See VA Form 9, September 2006; see also statement, 
November 2006.  As a result, the Veteran's disability picture 
may differ substantially from that shown during his prior 
examination.

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  As such, the Veteran's claim for a 
rating in excess of 50 percent for PTSD must be remanded for 
a current opinion consistent with applicable rating criteria.  
The medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

As noted above, the issues of entitlement to service 
connection for a stomach disorder and a headache disorder 
were denied by the RO in December 2003.  In August 2004, the 
Veteran submitted a notice of disagreement (NOD) in which he 
claimed that each disorder was linked to "nerves."  He 
noted that his nerves were destroyed as a result of living in 
constant fear, and also noted his haunting dreams and 
memories.  The Veteran went on to note that his headaches 
were the result of nightmares and stress, and that "PTSD is 
stress disorder-exactly what causes my headaches."  

Private medical reports dated from April 1986 through April 
1989 repeatedly diagnose the Veteran with a headache 
disorder, noting that the Veteran's migraine headaches may be 
coupled with tension headaches.  See e.g. private report, 
January 25, 1988.  Further, an additional private provider 
noted that the Veteran had a longstanding history of 
headaches and peptic ulcer disease.  See private report, 
September 4, 2002.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

As the Veteran is currently service-connected for PTSD, these 
claims should be remanded for a VA examination or 
examinations to determine whether either disorder is either 
directly linked to the Veteran's period of active service, or 
whether either disorder is the result of, or has been 
permanently aggravated beyond its normal progression by the 
Veteran's PTSD.

Prior to the initial adjudication of the Veteran's service 
connection claims, a letter dated in May 2003 satisfied the 
duty to notify provisions of the VCAA as to direct service 
connection for a headache disorder and stomach disorder, but 
the VA failed to address the issue of secondary service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Because the VCAA 
letter did not include secondary service connection language, 
the Veteran should be issued a VCAA letter which pertains to 
secondary service connection claims for both of the issues 
under consideration.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority, as 
pertains to the issue of secondary service 
connection for the Veteran's claimed stomach 
disorder and headache disorder.  See, e.g., 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) should include:  

(1) inform the Veteran about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the Veteran about the 
information and evidence that VA will seek 
to provide;  and
(3) inform the Veteran about the 
information and evidence the Veteran is 
expected to provide.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current level of severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation as to what 
the assigned score represents.  In 
addition, the examiner should state an 
opinion as to the degree of occupational 
and social impairment caused by the 
Veteran's service-connected PTSD.

3.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination in the appropriate specialty 
or specialties to determine the nature 
and etiology of any currently-diagnosed 
headache disorder, to include migraine 
headaches.  After examination and review 
of the claims folder, the examiner should 
address the following:

a)	For each disorder identified, is 
at least as likely as not that 
the disability originated during 
active service.  

b)	For each currently-diagnosed 
disorder, indicate whether it is 
at least as likely as not that 
the disability is etiologically 
related to a currently service-
connected disability, to include 
PTSD.

c)	For each disorder identified, 
address whether it at least as 
likely as not that the disorder 
has been aggravated as a result 
of any service-connected 
disability, to include PTSD. 

d)	If aggravation is found, the 
examiner should identify the 
baseline level of severity of 
the disorder, pointing to 
medical evidence before the 
onset of aggravation or the 
earliest medical evidence 
created at any time between the 
onset of aggravation and the 
current level of severity.  In 
addressing the aggravation 
question, the examiner should 
also identify any impairment 
which is due to the natural 
progression of the disease.

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of all prior VA examinations, VA 
outpatient reports, and service treatment 
records.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

4.  The RO/AMC should arrange for the 
Veteran to be scheduled for a VA 
examination in the appropriate specialty 
or specialties to determine the nature 
and etiology of any currently-diagnosed 
stomach disorder, to include GERD.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	For each disorder identified, is 
at least as likely as not that 
the disability originated during 
active service.  

b)	For each currently-diagnosed 
disorder, indicate whether it is 
at least as likely as not that 
the disability is etiologically 
related to a currently service-
connected disability, to include 
PTSD.

c)	For each disorder identified, 
address whether it at least as 
likely as not that the disorder 
has been aggravated as a result 
of any service-connected 
disability, to include PTSD. 

d)	If aggravation is found, the 
examiner should identify the 
baseline level of severity of 
the disorder, pointing to 
medical evidence before the 
onset of aggravation or the 
earliest medical evidence 
created at any time between the 
onset of aggravation and the 
current level of severity.  In 
addressing the aggravation 
question, the examiner should 
also identify any impairment 
which is due to the natural 
progression of the disease.

The claims file must be made available to 
the examiner(s) and the examiner(s) 
should indicate in his/his report whether 
or not the claims file was reviewed.  The 
examiner should specifically note a 
review of all prior VA examinations, VA 
outpatient reports, and service treatment 
records.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If any claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran 
and his representative.  After the 
Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


